USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-2 filed 12/27/20 page 1 of 3




                           EXHIBIT B
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-2 filed 12/27/20 page 2 of 3

 From:                   Katy Dickman
 To:                     John Handy; Timothy Haller
 Cc:                     Gabriel Opatken; Charlie Chamberlain
 Subject:                Re: BelAir Electronics Inc. v. Carved, LLC, Case No. 3:20-cv-00630-JD-MGG
 Date:                   Friday, August 14, 2020 5:01:02 PM
 Attachments:            image001.png


 SENT ON BEHALF OF TIM HALLER

 Mr. Handy,

 I write in response to your letter of August 13, 2020. Thank you for informing us of your representation of
 Defendant Carved, LLC – we will direct future correspondence to you.

 In response to your threshold issue, we did not personally serve Carved but, rather, utilized the
 appropriate channels for proper service. If service was not effective (perhaps a consequence of the
 present pandemic), we will undertake the necessary steps to ensure proper service. As counsel for
 Carved, will you accept service on your client’s behalf to reduce unnecessary expenses and delay?

 Re your position re 12(b)(6) dismissal, we disagree. If you have relevant case law supporting your
 contention that Iqbal and Twombly mandate something more than clear identification of the accused
 products and explicit allegations that said products satisfy each and every limitation of the asserted
 patents, please feel free to provide it for our consideration.

 As to your next point, we did purchase representative product from Carved despite your suggestion
 otherwise and, as evidenced by this lawsuit, we determined from said purchase that Carved infringes the
 asserted claims. Re Para. 15 of the Complaint, BelAir is simply reserving the right to assert “additional
 details of infringement, if any, by other products hereafter discovered to infringe the Patents-in-Suit.” Your
 letter notably ignores this underlined portion. Thus, despite your suggestion, BelAir is not contending that
 it needs discovery to support the claims of infringement already asserted.

 We are also not interested in litigating via letter, though we are open to amicable discussions that may
 progress the parties to prompt resolution. In that spirit, we welcome any relevant information Carved may
 provide to ascertain the appropriate value of settlement. Unfortunately, your conclusory claim (that the
 Carved cases do not satisfy a particular limitation) is not helpful. It is also unhelpful (and, quite frankly, off-
 putting) for you to threaten sanctions based on a claim construction theory. If you have case law finding a
 violation of Rule 11 based on a claim construction theory at the pleading stage, we would be interested in
 reviewing. If you wish to proceed with your threatened service of a Rule 11 sanctions motion, we will
 certainly review and consider; however, we note that Rule 11 motions, if filed, are subject to the same
 sanctions Rule.

 Finally, you argue: “That a meritorious case would first be asserted against a local manufacturer of
 custom handcrafted wooden and epoxy resin phone cases belies good sense.” Your intention is unclear;
 regardless, please identify any claim limitations or legal support for your apparent position that the
 patents cannot be infringed by a “local manufacturer” of cases made of wood, epoxy resin, or any other
 material.

 We look forward to your response, especially your position on accepting service so that this matter may
 proceed in a timely manner.

 Enjoy your weekend,
 Tim



 ----------------------------------------------------------
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-2 filed 12/27/20 page 3 of 3

 Katy Dickman
 Paralegal




 230 E Delaware Pl, Ste 5E
 Chicago, IL 60611
 Direct – (847) 863-6702
 dickman@haller-iplaw.com
 www.haller-iplaw.com

 *******************************
 ** LEGAL DISCLAIMER **
 *******************************
 This email message and any attachments may contain legally privileged, confidential or proprietary
 information. If you are not the intended recipient(s), or the employee or agent responsible for delivery of
 this message to the intended recipient(s), you are hereby notified that any dissemination, distribution or
 copying of this email message is strictly prohibited. If you have received this message in error, please
 immediately notify the sender and delete this email message from your computer.




 From: John Handy <jhandy@ipadvanced.com>
 Date: Thursday, August 13, 2020 at 09:10
 To: Tim Haller <haller@haller-iplaw.com>
 Cc: Katy Dickman <dickman@haller-iplaw.com>
 Subject: BelAir Electronics Inc. v. Carved, LLC, Case No. 3:20-cv-00630-JD-MGG

 Dear counsel:

 Please see the attached correspondence.

 Best regards,

 John Handy | Principal
 IP ADVANCED LLC
 2 Burlington Woods Drive, Suite 100
 Burlington, MA 01803
 jhandy@ipadvanced.com
 781.365.8250 Direct
 781.365.9499 Fax

 NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please
 advise the sender by reply email and immediately delete the message and any attachments without copying or disclosing the
 contents. Thank you.
